Citation Nr: 1618138	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  14-35 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from August 1960 to August 1962.  

This matter comes before the Board of Veterans' Appeals (Board) from a January  2014 rating decision of the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans' Affairs (VA).

In November 2015, the Veteran requested a Board videoconference hearing.  His representative subsequently filed an April 2016 motion requesting a favorable decision on the claim on appeal with waiver of the Board videoconference hearing and informal hearing presentation.  As a favorable decision can be rendered without convening a hearing, the Board is granting the representative's request.  Appeals must usually be considered in docket number order but may be advanced if good or sufficient cause is shown.  38 U.S.C.A. § 7107 and 38 § 20.900(c) (2015).  As the representative showed sufficient cause, the motion to advance the appeal on the Board's docket is granted.


FINDING OF FACT

The Veteran's current bilateral hearing loss disability is reasonably shown to be related to acoustic trauma in service.     


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The medical evidence shows that the Veteran has a current bilateral hearing loss disability by VA standards.  38 C.F.R. § 3.385.  The evidence also shows that he experienced acoustic trauma during service as his military occupational specialty was armor crewman.  There are conflicting medical opinions of record as to whether the Veteran's current hearing loss is related to the acoustic trauma in service.  In a January 2014 opinion, a VA audiologist opined that such a relationship is less likely than not present.  However, in an October 2014 opinion, another physician opined that such a relationship is at least as likely as not present.  Consequently, the Board finds that the evidence is in equipoise as to the presence of a nexus between the current hearing loss disability and the acoustic trauma.  Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.    38 C.F.R. §§ 3.303, 3.385; Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Alemany v. Brown, 9 Vet. App. 518 (1996).

ORDER

Service connection for bilateral hearing loss is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


